DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 






2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2020, has been entered.





Claim Disposition

3.	Claims 2-8, 14-16, 18-64 and 67-68 have been cancelled. Claims 71-73 have been added. Claims 2-3, 5-8, 10-11, 14-16, 18-64 and 67 have been cancelled. Claims 1, 9, 12-13, 17, 65-66 and 69-73 are pending and are under examination.





Claim Objection

4.	Claims 1, 9, 12-13, 17, 65-66 and 69-73 are objected to for the following informalities:
For clarity and precision of claim language it is suggested that claim 1 is objected to for the recitation of “Factor VIII moiety conjugate” in line 2 of the claim because steps ii) and iii) recite “Factor VIII moiety conjugate”. The dependent claims hereto are included.
For clarity it is suggested that claim 69 is amended to read, “…[[effective to form in]] wherein in step (ii), [[a]] the mixture of conjugates [[comprising]] comprise from one….”.
For clarity it is suggested that claim 70 is amended to recite “…the purifying step (iii) comprises…”.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 17 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 lacks clear antecedent basis for the recitation of “recombinant Factor VIII or recombinant B-domain deleted Factor VIII”, because claim from which claim 17 depends recites a markush of possibilities for the Factor VIII moiety that is different from these.
Claim 71 is indefinite for not having a period. MPEP 608.01(m) requires claims to be a full sentence, beginning with a capital letter and ending with a full stop.  Periods may not be used elsewhere in the claims except for abbreviations.  See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Where a claim sets for a plurality of 





Response to Arguments

6.	 Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be discussed herein as applicant’s comments are moot. Note that a new rejection has been instituted as set forth above based on amendments made to the claims as well as new objections.







Conclusion


7.	No claims are presently allowable.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center EBC) at 866-217-9197 (toll-free).  
/HOPE A ROBINSON/Primary Examiner, Art Unit 1652